SUMMARY ORDER
Petitioner Norma Cristina Drummond De Johnson, a native and citizen of Panama, seeks review of a July 5, 2005, order of the Board of Immigration Appeals (“BIA”) denying petitioner’s request to reopen her case to move for relief pursuant to former Section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c) (repealed 1996). In re Norma Cristina Drummond, De Johnson, A35 197 805 (B.I.A. July 5, 2005). We assume the parties’ familiarity with the facts, proceedings below, and specification of issues. We hold as follows.
While Johnson’s petition was pending, this court clarified in Wilson v. Gonzales, 471 F.3d 111 (2d Cir.2006), that applicants who claim that they “delayed filing an affirmative § 212(c) application to build a stronger case warranting the granting of that relief, believing such reliance will continue to be available, ... must make an individualized showing of reliance.” Id. at 122. Johnson did not have the benefit of this decision when she filed her motion to reopen. We therefore grant Johnson’s petition and remand her case to the BIA to *41determine whether she can make the requisite showing of individualized reliance.